DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed 12/29/2020 and 04/13/2021 have been considered.
Claim Objections
Claim 11 is objected to because of the following informalities: typo. The claim currently recites “agility posture” and should be amended to recite “agility, posture” as supported by para. 46 of the instant specification.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding independent claims 1 and 15, the claims recite a method and system respectively and thus pass Step 1 of the subject matter eligibility test.
Moving on to Step 2A, prong 1, the test herein is to determine if the claims recite a judicial exception. In this case, the claims are directed towards an abstract idea in the form of a mental process. The claims recite determining one or more patient-specific metrics for the patient based on a plurality of clinical indicators by: assigning a first ranking for each clinical indicator in the absence of a medical intervention; assigning a second ranking for each clinical indicator in the presence of the medical intervention; determining the patient-specific metrics based on the first and second rankings. Such steps of collecting information and analyzing it are recognized as comprising mental processes since the steps could be practically performed in the human mind rather than through the system as claimed by Applicant. In this case, these steps could be performed in the mind of a physician evaluating an optimized stimulation program for a patient.
Moving on to Step 2A, prong 2, the test is to identify if any additional elements are recited and determine if these additional elements integrate the judicial exception into a practical application. Claim 1 recites “providing the medical intervention to the patient” and claims 1 and 15 recite “optimizing the stimulation for the patient using the determined one or more patient-specific metrics”. 
In regards to the step of “providing the medical intervention to the patient”, the Examiner submits that this limitation comprises extra-solution activity because the medical intervention is performed in order to gather data for the mental analysis step of assigning a second ranking for each of the clinical indicators, and is a necessary precursor for all uses of the recited exception (see October 2019 Subject Matter Eligibility memo, pg. 14, item iii: “For example, consider a claim that recites (a) administering rabies and feline leukemia vaccines to a first group of domestic cats in accordance with different vaccination schedules, and (b) analyzing information about the vaccination schedules and whether the cats later developed chronic immune-mediated disorders to determine a lowest-risk vaccination schedule. Step (b) falls within the mental process grouping of abstract ideas enumerated in Section I of the 2019 PEG. While step (a) administers vaccines to the cats, this administration is performed in order to gather data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application”). As such, this step does not integrate the judicial exception into a practical application.
 Furthermore, although the limitation of “optimizing the stimulation for the patient using the determined one or more patient-specific metrics” could be considered as effecting a treatment or prophylaxis for a disease or medical condition, this limitation does not set forth a particular treatment or prophylaxis; rather, it recites a general application of the judicial exception via optimizing stimulation (see October 2019 Subject Matter Eligibility memo, pg. 14, item i: “Conversely, consider a claim that recites the same abstract idea and ‘administering a suitable medication to a patient.’ This administration step is not particular, and is instead merely instructions to “apply” the exception in a generic way. Thus, the administration step does not integrate the mental analysis step into a practical application”). As such, these steps do not integrate the judicial exception into a practical application.
Furthermore, claim 15 recites a processor and a non-transitory computer readable medium comprising instructions executable by the processor, which is commonly understood as merely using a computer as a tool to perform the abstract idea (October 2019 Update, pg. 8, under heading ii., second paragraph: “By way of example, examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3)is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process”). 
In order for the claims to integrate these elements into a practical application, these elements should result in an improvement in the functioning of a computer, technology, or technical field (October 2019 Update, pg. 12, heading B), or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (Pg. 13, heading C). Since there is no evidence that such practical applications are effected by the additional elements of the invention identified above, Step 2A prong two is passed.
Moving on to step 2B, the test is to determine if the individual elements, taken individually and in combination, result in the claim amounting to significantly more than the judicial exception. Since it has been determined in step 2A, prong two that the additional elements of claims 1 and 15 amount to insignificant extra-solution activity, a general application of the judicial exception, and mere use of a computer as a tool to perform the abstract idea, it follows that these elements do not amount to more than the judicial exception alone or in combination. As such, it has been determined that these claims do not comprise eligible subject matter. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-7, 11, 13, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 16, the claims recite, “the electrical stimulator”. There is insufficient antecedent basis for this limitation in the claims. For examination purposes, this limitation has been interpreted as “an electrical stimulator”.
Also regarding claims 2 and 16, the claims recite, “determining a value for the one or more patient-specific metrics”, see item ii, and then goes on to recites “the values” in item iii. Thus, it is unclear whether Applicant intends to claim one value for all of the patient-specific metrics, or a value for each of the patient-specific metrics. Based on the disclosure of “the values” in item iii, this limitation has been interpreted as “determining a value for each of the one or more patient-specific metrics”.
Regarding claims 5 and 18, the claims recite “each clinical indicators”. It is unclear whether or not this limitation refers to the “plurality of clinical indicators” of claims 1 and 15, respectively. For examination purposes, this limitation has been interpreted as “each of the clinical indicators”.
As a result of dependence on claim 5, subsequent dependent claim 6 is also rejected as indefinite.
Regarding claim 7, the dependence of this claim is unclear as there is no reference to a prior claim made. For examination purposes, this limitation has been interpreted as being dependent on claim 5.
Regarding claim 11, the claim recites, “gate” as being a clinical indicator. It is unclear whether or not Applicant intends to claim “gait” as a clinical indicator, rendering this limitation a typo. There does not appear to be a recognized gate clinical indicator from a cursory review of the prior art, but there are multiple instances of “gait” being used a clinical indicator. For examination purposes, this limitation has been interpreted as “gait”.
Regarding claim 13, the claim recites “the stimulation therapy”. There is insufficient antecedent basis for this limitation in the claims. For examination purposes, this limitation has been interpreted as “the stimulation”, as supported by claim 1.
Allowable Subject Matter
Claims 1 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: In the closest prior art, Sinclair et al. (US 2019/0143120) (hereinafter Sinclair) discloses a method and system of optimizing stimulation for a patient with an implantable pulse generator (IPG) (Abstract; Fig. 10, signal generator 94), comprising: a processor (Fig. 10, processing unit 92), and a non-transitory computer readable medium (Fig. 10, memory 102) configured to: determining one or more patient-specific metrics for the patient based on a clinical indicator (Fig. 15, measurements of evoked resonant response) by: an evaluation of the clinical indicators for the patient in the absence of a medical intervention (Fig. 15, box 146), providing the medical intervention to the patient (Fig. 15, box 148), an evaluation of the clinical indicators for the patient in the presence of the medical intervention (Fig. 15, box 152), determining the one or more patient-specific metrics based on the clinical indicators (Fig. 15, box 154), and optimizing the stimulation for the patient using the one or more patient-specific metrics (Fig. 15, box 156).
Sinclair does not disclose determining one or more patient-specific metrics for the patient based on a plurality of clinical indicators by: assigning a first ranking for each of the clinical indicators based on an evaluation of the clinical indicators for the patient in the absence of a medical intervention, assigning a second ranking for each of the clinical indicators based on an evaluation of the clinical indicators for the patient in the presence of the medical intervention, determining the one or more patient-specific metrics based on the first and second rankings for each of the clinical indicators.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792